—Per Curiam.
Effective March 24, 1998, this Court reciprocally suspended respondent for a period of three months (Matter of Chulak, 251 AD2d 744). He now applies for reinstatement.
Our examination of the papers submitted on this application indicates that respondent has substantially complied with the provisions of the order of suspension and with section 806.9 of this Court’s rules (22 NYCRR 806.9) regarding the conduct of suspended attorneys and with the provisions of the order of suspension regarding reinstatement. Petitioner, the Committee on Professional Standards, has not submitted papers opposing the application. Accordingly, the application is granted and respondent is reinstated to the practice of law, effective immediately.
Cardona, P. J., Mikoll, White, Carpinello and Graffeo, JJ., concur. Ordered that respondent’s application is granted and he is reinstated as an attorney and counselor-at-law in the State of New York, effective immediately.